IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-31312
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KENNETH JAMES MARTIN,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 98-CR-60010-All
                        --------------------
                          December 6, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kenneth James Martin appeals his conviction for possession

with the intent to distribute cocaine.   He argues that the

evidence was insufficient to prove that he had possession of the

cocaine.   The evidence included the testimony of the cooperating

individual who supplied the cocaine, the two officers who

glimpsed Martin holding a white object, the testimony of the

officer who overheard Martin instructing the cooperating

individual to throw him the cocaine, and the slow-motion playback

of the video recording of the outside of the motel.    From this


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-31312
                               -2-

evidence, a reasonable juror could find beyond a reasonable doubt

that Martin possessed the cocaine.   See United States v. Ramirez,

963 F.2d 693, 701-02 (5th Cir. 1992).

     AFFIRMED.